DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim can be interpreted as being directed to only software elements, or software per se.
Applicant states that all the elements of the claimed invention are carried out through software (Originally Filed Specification; Page 39 Lines 10 – 15).  Therefore, the claims are directed to software per se, which does not fall within one of the four categories of invention.  Since the claims cover embodiments which do not fall within one of the four categories of invention, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,223,384 (hereinafter Ono).
As per claims 1 and 7, Ono teaches a drive recorder (Ono; Figure 2 Item 3) that records, in a temporally continuous manner, a piece of video data showing surroundings of a vehicle on a recording medium (Ono; Figure 2 Item 32), the drive recorder comprising: an obtaining means (Ono; Figure 2 Item 31a) for obtaining the piece of video data (Ono; Col 5 Lines 4 – 20); a recording means (Ono; Figure 2 Item 31b) for recording a new piece of video data on the recording medium by overwriting, with the new piece of video data, an other piece of video data among a plurality of pieces of video data which have been recorded on the recording medium (Ono; Figure 7 Item S105), the other piece of video data being data for which overwrite prohibition is not designated (Ono; Figure 7 Item S103 “No”, Col 5 Lines 21 – 27); a detecting means (Ono; Figure 2 Item 31c) for detecting an occurrence of an event (Ono; Figure 7 Item S106, Col 5 Lines 28 – 41); a transmitting means (Ono; Figure 2 Item 31d) for transmitting, to an external device (Ono; Figure 1 Item 4, Figure 2 Item 4), a piece of status data indicating status at a time of and/or before and after the occurrence of the event (Ono; Figure 7 Item S107, Col 5 Lines 42 – .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,223,384 (hereinafter Ono) in view of US Patent No. 10,730,463 (hereinafter Mezaael).
As per claim 2, Ono teaches the system as described per claim 1 (see rejection of claim 1 above).
Ono does not teach a notifying means for providing a user with a notification when the total number counted by the counting means exceeds a predetermined threshold.
However, Mezaael teaches notifying a user with a notification when the total number counted by the counting means exceeds a predetermined threshold (Mezaael; Col 19 Lines 25 – Col 20 Line 9).


As per claim 3, Mezaael also teaches providing the user with a notification when the total number counted exceeds the predetermined threshold (Mezaael; Col 19 Lines 25 – Col 20 Line 9) and a predetermined condition is satisfied (Mezaael; Col 18 Lines 41 – 55).

As per claim 4, Mezaael also teaches wherein after providing the user with the notification, the notifying means provides the user with another notification when a predetermined condition specified subsequent to the predetermined condition is satisfied (Mezaael; Col 18 Line 56 – Col 19 Line 7).

As per claim 5, Ono teaches the system as described per claim 1 (see rejection of claim 1 above).
Ono does not teach a data migrating means for transferring a piece of event video data for which the overwrite prohibition is designated from a recording area in which the piece of event video data is recorded to a different recording area, when the total number counted by the counting means reaches a certain number.
However, Mezaael teaches migrating stored event data to a different recording area when the total amount of stored event data reaches a threshold amount of stored data (Mezaael; Col 19 Lines 42 – 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ono to include the data migration because doing so allows for saving important event information while freeing storage space for future event information.

As per claim 6, Ono teaches a drive recorder (Ono; Figure 2 Item 3) that records, in a temporally continuous manner, a piece of video data showing surroundings of a vehicle on a recording medium 
Ono does not teach a notifying means for providing a user with a notification when a total number of pieces of event video data for which overwrite prohibition is designated by the prohibiting means exceeds a predetermined threshold.
However, Mezaael teaches notifying a user with a notification when the total number counted by the counting means exceeds a predetermined threshold (Mezaael; Col 19 Lines 25 – Col 20 Line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ono to include the user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181